Citation Nr: 0515396	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  93-22 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to a higher rating for the postoperative 
residuals of a right inguinal hernia repair, initially 
assigned a 10 percent evaluation, effective from 
November 1991.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, W.H. and R.W.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1968 with the U.S. Navy.  The disability at issue is the 
result of injury incurred during active duty for training in 
May 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Newark, New Jersey, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded in August 2000 in order to schedule a 
personal hearing for the veteran.  However, the veteran 
failed to report to several scheduled hearings.  

The case was also remanded in July 2004 for compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  This case 
has been returned to the Board for review.  

The veteran notes that private physicians have indicated that 
he has secondary manifestations associated with the right 
inguinal disability that include genitourinary disorders.  
The Board considers this as an informal claim for service 
connection.  This is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

The veteran's postoperative residuals of a right inguinal 
hernia repair are manifested by complaints of pain, a 3-inch 
hyperpigmented scarification area with fixation and partial 
adherence to the underlying tissue but without functional 
limitation or recurrence of herniation, and does not involve 
disfigurement or deep scarring.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for service-connected postoperative residuals of a 
right inguinal hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114 Diagnostic Codes 
7804 (2002), 7338, 7801, 7802, 7803, 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the disability evaluation assigned 
for the postoperative residuals of a right inguinal hernia 
repair does not adequately reflect the severity of his 
disability.  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist as well as, enhances the duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in July 
2004.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The letter advised the veteran what information and evidence 
was needed to substantiate the claim.  The letter also 
advised him what information and evidence must be submitted 
by him, namely, any additional evidence and argument 
concerning the claim and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records and 
records from other Federal agencies.

A Statement of the Case (SOC) and supplemental statements of 
the case (SSOCs) were provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the December 2004 
supplemental statement of the case (SSOC).  

Since this letter fully provided notice of all 4 elements, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1993.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran.  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the RO 
has scheduled the veteran for several examinations and 
personal hearings.  In this case, the examinations, which the 
veteran failed to, report to, was scheduled in connection 
with his appeal from the original rating granting service 
connection.  Based on his lack of response and the failed 
attempts to provide him additional examination, the Board has 
no choice but to proceed to decide his appeal based on the 
evidence of record.  38 C.F.R. § 3.655.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

In May 1989, during annual training, the veteran sustained an 
injury that resulted in a right inguinal hernia.  He 
underwent right inguinal repair in June 1989.  

A VA examination was conducted in October 1992.  The veteran 
reported his medical history.  He complained of pain in the 
scar area.  Further, he was unable to lift heavy objects or 
do strenuous work.  The examination report indicated that 
there was no hernia present.  The surgical scar was described 
as healed.  

Service connection was granted for right inguinal hernia in a 
January 1993 rating decision, based on in-service treatment.  
The RO assigned a noncompensable evaluation, effective in 
November 1991.  

A March 1993 private examination report of Dr H. shows that 
the veteran complained of pain and tenderness in the surgical 
site of the right inguinal hernia repair.  He was unable to 
sit or stand for prolonged periods of time.  He was unable to 
lift or carry heavy objects.  He also had difficulty kneeling 
or squatting.  Examination revealed a 3-inch hyperpigmented 
scarification area.  There was fixation and partial adherence 
to the underlying tissue.  There was tenderness and pain 
elicited on palpation.  The diagnoses included status post 
repair of inguinal hernia, residual of surgical intervention, 
myofascial pain syndrome, residuals of contusions and strain 
of the right groin area, and permanent zone of scarification.

A second physician, Dr. B., also provided an examination 
report dated in March 1993.  The veteran voiced similar 
complaints as noted in the earlier 1993 private examination.  
He also reported that there were certain jobs he could not 
perform because of his disability.  On examination, there was 
no recurrent hernia.  There were palpable nodules in the 
right groin area along the suture line.  There was right 
testicle tenderness and on palpation of the right vas 
deferens.  The examiner concluded that there was chronic 
inflammation of the deferens or epididymitis probably related 
to scar tissue following surgery.  The examiner also noted 
that there was no surgery that would relieve his pain and 
suggested medication therapy.  

A personal hearing was held at the RO in April 1993.  The 
veteran reported his medical history and symptoms.  He 
indicated that his right inguinal disability restricted his 
ability to perform adequately as a truck driver.  He is 
unable to qualify for duties involving two trailers because 
of the physical requirements.  Further, he was forced to 
retire from the National Guard because of his disability.  
The veteran's spouse described how she had to take over the 
heavier chores around the house.  His friends also described 
the veteran's symptoms and W.H. indicated that the veteran's 
position in the National Guard was affected by his 
disability.  

In May 1993, the hearing officer increased the veteran's 
disability evaluation to10 percent disabling, based on a 
painful scar, effective in November 1991.  

In May 1993, the veteran submitted what appears to be the 
written medical history and clinical notes of his private 
physician, Dr. B., March 1993 report.

A May 1993 private physician statement from Dr. C. indicated 
that the veteran continued to experience right inguinal pain.  
The examination revealed firm nodular masses in the right 
inguinal area.  There was no specific redness or tenderness 
of the masses.  The nodules moved with coughing and 
straining.  There was no evidence of a bulge to suggest 
recurrence of the hernia.  He also indicated that there were 
secondary complications from the hernia surgery.  This is 
manifested by urinary tract infection or possible compromise 
of the spermatic cord.  

The veteran presented testimony at an October 1993 personal 
hearing.  The veteran reported that he saw his private 
physician on a monthly basis.  His pain was constant and 
worse during bad weather.  His job involved lifting loads 
that caused pain.  He also wore a truss for support.  Because 
of his disability, he had missed 6 months of work in the 
previous year.  He felt that he was in danger of losing his 
job because of his limitations.  

The veteran reported his medical history at an October 1993 
VA examination.  He reported constant burning pain that was 
worse on lifting, exercising or climbing stairs.  The 
examination revealed a well-healed barely visible scar.  On 
the lower half, the scar was tender to touch.  There was no 
apparent hernia recurrence.  The diagnoses were possible 
nerve entrapment and status post repair right inguinal hernia 
with probable nerve entrapment.  

A VA examination was conducted in October 1995.  The veteran 
complained of burning pain in the right groin area.   He took 
Motrin for pain relief.  Examination of the right inguinal 
area revealed an old healed scar in the right groin.  There 
was no evidence of recurrence of the hernia.  There was 
minimal discomfort noted on palpation of the skin overlying 
the scar.  There was no oozing noted.  The examiner decided 
not to order any diagnostic tests.  The diagnosis was status 
post right inguinal repair with complaints of burning pain.  
There was no evidence of the recurrence of a hernia.  

In July 1997, the veteran's representative contended that the 
October 1995 was inadequate for rating purposes and requested 
another examination.  The representative also requested that 
VA conduct a neurological examination to determine if there 
was evidence of nerve entrapment.  The veteran was scheduled 
and requested to report to VA examinations in September 1997, 
October 1998 and November 1998.  However, he failed to report 
to the scheduled examinations.   

In November 2003, VA psychiatric and hiatal hernia 
examinations were conducted, in conjunction with the 
veteran's secondary service connection claim.  There were no 
findings reported that were related to the veteran's inguinal 
hernia residuals.  

Criteria and Analysis

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (Schedule), codified in C.F.R. Part 4.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

In regard to the right inguinal hernia, when it is small, 
reducible or without true hernia protrusion or when it has 
not been operated on but is remediable, the disability is 
rated as noncompensably disabling.  It is 10 percent 
disabling when it is recurrent after surgery, is readily 
reducible and well supported by a truss or belt.  A 30 
percent evaluation is appropriate for a small recurrent 
postoperative hernia, or an unoperated irremediable hernia, 
which is not well supported by a truss or is not readily 
reducible; a 60 percent evaluation is appropriate for a large 
postoperative recurrent hernia which is considered 
inoperable, which is not well supported under ordinary 
conditions, and which is not readily reducible.  38 C.F.R. 
Part 4, Diagnostic Code 7338. 

The Board finds, based on the evidence of record, that the 
appellant is not entitled to a higher evaluation for 
residuals of a right inguinal hernia repair.  The recent 
clinical evidence from VA examination shows there was no 
clinical evidence of recurrence of an inguinal hernia.  There 
were essentially no symptoms associated with the right 
inguinal hernia apart from a subjective burning sensation in 
the right groin area.  

As noted, the hearing officer increased the veteran's 
disability evaluation to 10 percent based on a painful scar.  
During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified at 38 
C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to August 
30, 2002, the Board may apply only the previous version of 
the rating criteria.  As of August 30, 2002, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

Under the old criteria, a 10 percent rating may be assigned 
for scars that are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The Board notes that these new regulations pertaining to 
scars have not made any substantive changes affecting this 
case.  A 10 percent evaluation is the highest schedular 
evaluation available under either version of Diagnostic Code 
7804.

After a review of the evidence pertaining to the veteran's 
service-connected right inguinal scar, the Board has 
determined that the most appropriate diagnostic code for 
evaluation of the scar is Diagnostic Code 7804, since the 
scar is superficial and painful.

The veteran is currently assigned the maximum schedular 
rating under both the old and new criteria of Diagnostic Code 
7804 for scars that are superficial and painful on 
examination.  Considering the criteria in effect prior to 
August 30, 2002, the evidence does not show that the veteran 
has constant exudation or itching, extensive lesions, or 
marked disfigurement.  

Both the former and current versions of 38 C.F.R. § 4.118, 
Diagnostic Code 7805 allow for rating scars that cause 
functional loss to be rated on limitation of function of the 
affected part.  In this case, there is no functional loss 
that has been attributed to the scar. 

The remaining codes, both before and after August 30, 2002, 
involving scars which provide ratings of 20 percent and 
higher involve certain pathology, such as burn scars, scars 
involving disfigurement of the head, face or neck, or that 
are unstable or cover an area or areas exceeding 12 square 
inches (77 sq. cm.), that is not present in this case.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 (2002, 2003).

As discussed by the Board immediately above, since the right 
inguinal scar itself has been described on VA examination as 
well-healed and barely visible, an increased evaluation for 
the veteran's service-connected right inguinal scar is not 
warranted.




ORDER

The assignment of a higher evaluation for the postoperative 
residuals of right inguinal hernia is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


